Opinion by
Tilson, J.
The record showed that certain items consist of fabrics, with fast edges, not exceeding 12 inches in width, the same in all material respects as those involved in Abstract 38647, the record in which case was admitted in evidence herein. In accordance therewith the fabrics which were imported and. withdrawn for consumption prior to the French Trade Agreement (T. D. 48316) were held dutiable at 70 percent ad valorem plus 45 cents per pound under paragraph 1308, and those subsequent thereto at 45 percent plus 45 cents per pound under paragraph 1308 and the said trade agreement.